                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

DAVID J. BOSHEA                              *
                                             *
       Plaintiff,                            *
                                             *       Case No. 1:21-CV-00309-ELH
v.                                           *
                                             *
COMPASS MARKETING, INC.                      *
                                             *
       Defendant.                            *
                                             *
*      *       *      *       *       *      *       *      *       *       *      *       *

     DEFENDANT COMPASS MARKETING, INC.’S ANSWER TO PLAINTIFF’S
           AMENDED COMPLAINT FOR BREACH OF CONTRACT

       Defendant Compass Marketing, Inc. (“Compass Marketing”), by and through its

undersigned counsel, hereby files this Answer to the Amended Complaint for Breach of Contract

(“Amended Complaint” or “AC”) filed by Plaintiff David J. Boshea (“Boshea” or “Plaintiff”) by

responding to the numbered allegations in the Amended Complaint, with the paragraph numbers

below corresponding to those used in the Amended Complaint.

                                      General Allegations

       1.      The allegations in the first sentence of Paragraph 1 of the Amended Complaint

purport to characterize the nature of this lawsuit, to which no response is required. To the extent

that a response is required, Compass Marketing denies that this lawsuit is for unpaid wages. The

allegations in the first sentence of Paragraph 1 of the Amended Complaint also purport to

characterize the nature of this Court’s jurisdiction over this dispute and Compass Marketing does

not contest jurisdiction before this Court based on the current allegations in the Amended

Complaint. The allegations in part of the first sentence of Paragraph 1 of the Amended Complaint

and the second sentence of Paragraph 1 of the Amended Complaint purport to identify and
characterize a document attached to the Amended Complaint as Exhibit A. The title and terms of

the document speak for themselves and, to the extent that content of the document attached to the

Amended Complaint as Exhibit A is inconsistent with the allegations in the Paragraph 1 of the

Amended Complaint, or that the document attached to the Amended Complaint as Exhibit A is not

authentic or otherwise was not entered into, the allegations are denied.

       2.      Compass Marketing denies the allegations in Paragraph 2 of the Amended

Complaint.

                                     Jurisdiction and Venue

       3.      Upon information and belief, Compass Marketing admits the allegations in

Paragraph 3 of the Amended Complaint.

       4.      Compass Marketing admits the allegations in Paragraph 4 of the Amended

Complaint.

       5.      The allegations in Paragraph 5 of the Amended Complaint contain legal

conclusions, to which no response is required. To the extent that a response is required, Compass

Marketing does not contest jurisdiction before this Court based on the current allegations in the

Amended Complaint.

       6.      The allegations in Paragraph 6 of the Amended Complaint contain legal

conclusions, to which no response is required. To the extent that a response is required, Compass

Marketing does not contest venue before this Court based on the current allegations in the

Amended Complaint. The allegations in the third sentence purport to characterize certain terms

of the document attached to the Amended Complaint as Exhibit A. The terms of the document

attached to the Amended Complaint as Exhibit A speak for themselves and, to the extent that the

content of the document attached to the Amended Complaint as Exhibit A is inconsistent with the



                                                 2
allegations of Paragraph 6 of the Amended Complaint, or the document attached to the Amended

Complaint as Exhibit A is not authentic or otherwise was not entered into, the allegations are

denied.

          7.   The allegations in Paragraph 7 of the Amended Complaint purport to characterize

certain terms of the document attached to the Amended Complaint as Exhibit A. The terms of the

document attached to the Amended Complaint as Exhibit A speak for themselves and, to the extent

that the content of the document attached to the Amended Complaint as Exhibit A is inconsistent

with the allegations of Paragraph 7 of the Amended Complaint, or the document attached to the

Amended Complaint as Exhibit A is not authentic or otherwise was not entered into, the allegations

are denied.

          8.   The allegations in Paragraph 8 of the Amended Complaint contain legal

conclusions, to which no response is required. To the extent that a response is required, Compass

Marketing does not contest personal jurisdiction before this Court based on the current allegations

in the Amended Complaint.

          9.   The allegations in Paragraph 9 of the Amended Complaint purport to characterize

certain terms of the document attached to the Amended Complaint as Exhibit A. The terms of the

document attached to the Amended Complaint as Exhibit A speak for themselves and, to the extent

that the content of the document attached to the Amended Complaint as Exhibit A is inconsistent

with the allegations of Paragraph 7 of the Amended Complaint, or the document attached to the

Amended Complaint as Exhibit A is not authentic or otherwise was not entered into, the allegations

are denied. Compass Marketing denies the remaining allegations in Paragraph 9 of the Amended

Complaint.




                                                3
                                FACTUAL ALLEGATIONS

       10.    The allegations in Paragraph 10 of the Amended Complaint purport to identify and

characterize a document that is attached to the Amended Complaint as Exhibit B. The terms of

the document attached to the Amended Complaint as Exhibit B speak for themselves and, to the

extent that the content of the document attached to the Amended Complaint as Exhibit B is

inconsistent with the allegations in Paragraph 10 of the Amended Complaint, or the document

attached to the Amended Complaint as Exhibit B is not authentic or otherwise was not sent or

signed by Compass Marketing, the allegations are denied.       Compass Marketing denies the

remaining allegations in Paragraph 10 of the Amended Complaint.

       11.    Compass Marketing denies the allegations in Paragraph 11 of the Amended

Complaint.

       12.    Compass Marketing denies the allegations in Paragraph 12 of the Amended

Complaint.

       13.    Without a timeframe referenced in Paragraph 13 of the Amended Complaint,

Compass Marketing is unable to admit or deny the allegations in Paragraph 13 as written. Compass

Marketing admits the allegations in Paragraph 13 of the Amended Complaint only to the extent

the allegations in Paragraph 13 of the Amended Complaint refer to the March 2020 timeframe.

       14.    The allegations in Paragraph 14 of the Amended Complaint purport to characterize

certain terms of the document attached to the Amended Complaint as Exhibit A. The terms of the

document attached to the Amended Complaint as Exhibit A speak for themselves and, to the extent

that the content of the document attached to the Amended Complaint as Exhibit A is inconsistent

with the allegations of Paragraph 14 of the Amended Complaint, or the document attached to the




                                               4
Amended Complaint as Exhibit A is not authentic or otherwise was not entered into, the allegations

are denied.

       15.     The allegations in Paragraph 15 of the Amended Complaint purport to identify and

characterize the document attached to the Amended Complaint as Exhibit C. The terms of the

document attached to the Amended Complaint as Exhibit C speak for themselves and, to the extent

that the content of the document attached to the Amended Complaint as Exhibit C is inconsistent

with the allegations of Paragraph 15 of the Amended Complaint, or the document attached to the

Amended Complaint as Exhibit C is not authentic or otherwise was not sent or signed by Compass

Marketing, the allegations are denied. Compass Marketing denies the remaining allegations in

Paragraph 15 of the Amended Complaint.

       16.     Compass Marketing admits the allegations in Paragraph 16 of the Amended

Complaint.

                                       COUNT 1
                                  BREACH OF CONTRACT

       17.     Compass Marketing repeats and realleges the responses to the allegations in

Paragraphs 1 through 16 of the Amended Complaint as if fully set herein.

       18.     Compass Marketing denies the allegations in Paragraph 18 of the Amended

Complaint.

       19.     Compass Marketing denies the allegations in Paragraph 19 of the Amended

Complaint.

       20.     Compass Marketing admits that it has not paid Boshea severance. Compass

Marketing denies the remaining allegations in Paragraph 20 of the Amended Complaint.

       21.     Compass Marketing admits that it has not paid Boshea severance. Compass

Marketing denies the remaining allegations in Paragraph 21 of the Amended Complaint.

                                                5
        22.      Compass Marketing denies the allegations in Paragraph 22 of the Amended

Complaint.

        23.      Compass Marketing denies the allegations in Paragraph 23 of the Amended

Complaint.

        24.      Compass Marketing denies the allegations in Paragraph 24 of the Amended

Complaint.

        The final, unnumbered paragraph in Count I of the Amended Complaint, which starts with

“WHEREFORE,” constitutes Plaintiff’s request for relief with respect to Count I, to which no

response is required. To the extent that a response is required, Compass Marketing denies that

Plaintiff is entitled to any relief in this action.

                              COUNT II
       VIOLATION OF MARYLAND WAGE PAYMENT AND COLLECTION ACT

        25.      Compass Marketing repeats and realleges the responses to the allegations in

Paragraphs 1 through 22 of the Amended Complaint as if fully set herein. 1

          26.    The allegations in Paragraph 26 of the Amended Complaint contain legal

conclusions, to which no response is required. To the extent that a response is required, Compass

Marketing does not contest that it is an employer to certain employees under the Maryland Wage

Payment and Collection Law, but denies that it is an employer under the statute in connection with

the facts of this case.

        27.      The allegations in Paragraph 27 of the Amended Complaint contain legal

conclusions, to which no response is required. To the extent that a response is required, Compass




1
 Compass Marketing is not admitting or otherwise neglecting to address the allegations in Paragraphs 23 or 24 of the
Amended Complaint with respect to Count II of the Amended Complaint, as the allegations in Paragraph 26 of the
Amended Complaint only incorporate by reference Paragraphs 1 through 22 of the Amended Complaint.

                                                         6
Marketing denies that Boshea was an employee under the Maryland Wage Payment and Collection

Law.

        28.     Compass Marketing denies the allegations in Paragraph 28 of the Amended

Complaint.

        29.     Compass Marketing denies the allegations in Paragraph 29 of the Amended

Complaint.

        30.     Compass Marketing denies the allegations in Paragraph 30 of the Amended

Complaint.

        31.     Compass Marketing denies the allegations in Paragraph 31 of the Amended

Complaint.

        32.     Compass Marketing denies the allegations in Paragraph 32 of the Amended

Complaint.

        The final, unnumbered paragraph in Count II of the Amended Complaint, which starts with

“WHEREFORE,” constitutes Plaintiff’s request for relief with respect to Count II, to which no

response is required. To the extent that a response is required, Compass Marketing denies that

Plaintiff is entitled to any relief in this action.

                 DENIAL OF MATTERS NOT SPECIFICALLY ADMITTED

        Compass Marketing denies each and every allegation in the Amended Complaint not

specifically admitted herein.

                                     AFFIRMATIVE DEFENSES

        Compass Marketing asserts the following affirmative defenses to Plaintiff’s Amended

Complaint, but does not assume a burden of proof on any such defenses except as required by

applicable law with respect to the particular defense asserted. Compass Marketing reserves the



                                                      7
right to assert other affirmative and additional defenses, to delete and withdraw defenses, and to

amend this Answer upon discovery of facts or evidence rendering such action appropriate.

Moreover, all affirmative defenses are pled in the alternative and do not constitute an admission

of liability that Plaintiff is entitled to any relief.

                                        First Affirmative Defense

        Plaintiff’s claims are barred to the extent that they fail to state a claim upon which relief

may be granted.

                                      Second Affirmative Defense

        Plaintiff’s claims are barred in whole or in part by unclean hands.

                                       Third Affirmative Defense

        Plaintiff’s claims are barred in whole or in part by fraud.

                                      Fourth Affirmative Defense

        Plaintiff’s claims are barred in whole or in part by estoppel.

                                       Fifth Affirmative Defense

        Plaintiff’s claims are barred in that the document attached to the Amended Complaint as

Exhibit A is not authentic, as it was not entered into by Plaintiff and Compass Marketing.

                                       Sixth Affirmative Defense

        Plaintiff’s claims are barred in whole or in part to the extent that Plaintiff is not an employee

that is covered by the Maryland Wage Payment and Collection Law.

                                      Seventh Affirmative Defense

        Plaintiff’s claims are barred in whole or in part to the extent the amount sought does not

constitute “wages” as that term is defined by the Maryland Wage Payment and Collection Law.




                                                         8
                                       Eighth Affirmative Defense

           Plaintiff’s claims are barred in whole or in part to the extent there is a bona fide dispute as

to why the sums claimed by Plaintiff were not paid by Compass Marketing.

                                          Ninth Affirmative Defense

           Plaintiff’s claims are barred to the extent that Plaintiff breached one or more agreement(s)

with Compass Marketing.

                                          Tenth Affirmative Defense

           Plaintiff’s claims are barred to the extent that Compass Marketing is entitled to a refund or

set off.

                                      *        *     *       *        *

           WHEREFORE, Compass Marketing respectfully requests that this Court enter judgment

in its favor, dismiss Plaintiff’s claims with prejudice, award Compass Marketing all fees and costs

it incurs in connection with this lawsuit as a prevailing party, and such other relief as the Court

deems appropriate.

                                    REQUEST FOR JURY TRIAL

           Defendant/Counter-Plaintiff and Third-Party Plaintiff Compass Marketing, Inc., hereby

request a jury trial of its claims pursuant to Rule 38 of the Federal Rules of Civil Procedure.




                                                     9
Dated: August 26, 2021   Respectfully submitted,

                         /s/ Stephen B. Stern
                         Stephen B. Stern, Bar No.: 25335
                         Heather K. Yeung, Bar No.: 20050
                         KAGAN STERN MARINELLO & BEARD, LLC
                         238 West Street
                         Annapolis, Maryland 21401
                         (Phone): (410) 216-7900
                         (Fax): (410) 705-0836
                         Email: stern@kaganstern.com
                         Email: yeung@kaganstern.com

                         Counsel for Defendant
                         Compass Marketing, Inc.




                           10
                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on the 26th, day of August, 2021, the foregoing Defendant

Compass Marketing, Inc.’s Answer to Plaintiff’s Amended Complaint for Breach of Contract was

served via the CM/ECF system on the following counsel of record:

                            Thomas J. Gagliardo
                            Gilbert Employment Law, PC
                            1100 Wayne Avenue, Suite 900
                            Silver Spring, MD 20910
                            Email: tgagliardo@gelawyer.com

                            and

                            Gregory J. Jordan
                            Mark Zito
                            Jordan & Zito, LLC
                            350 N. LaSalle Drive, Suite 1100
                            Chicago, Illinois 60654
                            Email: gjordan@jz-llc.com

                            Attorneys for Plaintiff
                            David Boshea



                                           /s/ Stephen B. Stern
                                           Stephen B. Stern




                                              11
